The plaintiff in error, Ellis Rumph, was convicted in the county court of Sequoyah county on an information which charged him with a violation of the prohibition law, by unlawfully selling one pint of whisky to Mose Howard. July 13, 1910, the defendant was sentenced to serve a term of one hundred and ten days in the county jail and to pay a fine of three hundred dollars, and in default of the payment of said fine that he stand committed until the same is satisfied as by law provided. From the judgment the defendant appealed by filing in this court, September 12, 1911, a petition in error with case-made attached. The facts briefly stated are as follows: The defendant conducted a restaurant and cold drink stand in the town of Vian, Sequoyah county; back of his place of business he had a barn. On the day alleged in the information Mose Howard went there with Hillary Bonds, and the latter waited outside while Howard went in for a bottle of whisky. Bonds had given Howard a dollar to pay for the whisky. Bonds testified he bought the whisky of the defendant for Howard. Howard was arrested for selling the whisky, but was not prosecuted. In the course of the trial it developed that large quantities of liquor *Page 730 
were kept on the defendant's place; that on a search warrant two or three barrels of beer, a barrel of bottled whisky and some gin were found on the premises. Some in the barn and some in the house.
The defendant, testifying on his own behalf, by way of explanation said that a man named Sprose was a manager of a club and ordered the whisky and beer, and that he, defendant, and others had an interest in it. The petition contains numerous assignments of error. From a careful examination of the record we are convinced that the appeal in this case is destitute of merit, and it would serve no useful purpose to review the assignments.
The judgment of the county court of Sequoyah county is therefore affirmed and the cause remanded thereto with directions to enforce its judgment and sentence therein.